DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The amendment filed October 16, 2020 has been entered.  Claims 1-20 remain pending in this application.
The amendments to the claims have overcome the objections to the claims and rejections to the claims under 35 U.S.C. 112, as presented in the prior office action mailed June 18, 2020.  
Examiner notes that applicant’s remarks present an argument against a rejection to the claims under 35 U.S.C. 101.  However, the prior office action did not reject the claims under 35 U.S.C. 101 and provided an interpretation of the claims that did not require a rejection.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 30, 2020 and October 15, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 4-8 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunt et al. (“ZooKeeper: Wait-free coordination for Internet-scale systems”).
Regarding claim 1, Hunt teaches a method that provides access to a named data element in a Coordination Namespace (Hunt’s ZooKeeper service provides a database replicated across a number of servers, see Fig. 4, Section 4, Paragraphs 1-3,  where elements of the database can be accessed via their namespace, see Fig. 1 showing an example of a hierarchical namespace for accessing different znodes, as well as Section 2.1, Paragraph 1 and 
storing, by one of a plurality of nodes, the named data element in the Coordination Namespace shared by the plurality of nodes, wherein each of the nodes is an information handling system that includes a processor and a memory (Fig. 4, showing a request processor and database in a ZooKeeper server, where Section 4.2, Paragraph 3 and Section 4.3, Paragraph 1 state that each replica has a copy in memory, teaching that the database resides in memory), wherein the plurality of nodes includes a local node and one or more remote nodes (while Fig. 4 only shows a single server, Section 4, Paragraph 1 refers to a plurality of servers), and wherein the Coordination Namespace is stored in the plurality of memories distributed amongst the plurality of nodes (as the elements of the database are replicated across all databases, then the ability to access elements via their namespace is therefore replicated and stored across all database, reading upon the storage of the namespace in the memories amongst the plurality of nodes);
receiving, from a requesting process, a request of a name corresponding to the named data element and responsively searching for the name in the Coordination Namespace (Section 2.2, two client calls include exists(path, watch) and getData(path, watch), respectively checking if the znode at the path exists and retrieving data and metadata of the znode if it does; both of these client calls require searching for the znode); 
in response to determining an absence of data corresponding to the named data element, returning a pending state to the requesting process (Section 2.2, exists(path, watch) returns false if the znode doesn’t exist and then sets a watch flag, where Section 1, Paragraph 8 describes the watch mechanism as tracking for any updates on the znode, effectively treating the result as pending any updates, reading upon this limitation); and 
responsive to determining that the data corresponding to the named data element exists, returning a successful state to the requesting process (exists(path, watch) returns true if the znode exists, i.e. the data exists at the given path, reading upon this limitation).
Regarding claim 4, Hunt teaches the method of claim 1 further comprising 
returning the data corresponding to the named data element to the requesting process (Section 2.2, getData(path, watch) returns data and meta-data associated with the znode if it exists; “In the case of read requests, a server simply reads the state of the local database and generates a response to the request,” Section 4, Paragraph 1, where  the client generated the request).
Regarding claim 5, Hunt teaches the method of claim 4 further comprising: 
destroying the named data element from the Coordination Namespace after the data is returned to the requesting process (Section 2.2, another client call provided by the ZooKeeper API is delete(path, version), which simply deletes the znode if the znode is at an expected version).
Regarding claim 6, Hunt teaches the method of claim 1 wherein the receiving and determining are performed by a Coordination Namespace server that runs on at least one of the plurality of nodes and that manages the Coordination Namespace (as discussed in the claim 1 rationale and shown in Fig, 4, the ZooKeeper servers receive requests from clients and respond to them).
Regarding claim 7, Hunt teaches the method of claim 6 wherein the Coordination Namespace server returns a state to the requesting process, wherein the state is selected from the group consisting of the pending state and the successful state (for the exists() client call, the response from the server is either 1) true, or 2) false and set a watch, referring to whether the requested znode exists, reading upon the response options being limited to either the pending or successful states).
Regarding claim 8, Hunt teaches an information handling system (a local node) (Fig. 4, ZooKeeper server) comprising: 
one or more processors (Fig. 4, request processor); 
a memory coupled to one or more of the processors (fig. 4, replicated database, Section 4.2, Paragraph 3 and Section 4.3, Paragraph 1 clarifies that the database resides in memory, therefore, the presence of the database reads upon the memory); 
a network interface that connects the local node to one or more remote nodes (while not shown in Fig. 4, Section 2, Paragraph 1 describes the clients and ZooKeeper servers as connected via network, and Section 4, Paragraph 1 describes a communication protocol between servers to coordinate write requests to the 
a set of computer program instructions (ZooKeeper provides a service, where the clients can access this through the ZooKeeper API; necessarily, the servers are able to recognize and perform operations based on instructions and program calls from the clients; see Section 2, Paragraph 1, Section 2.1, Paragraph 1, and Section 2.2, where Section 2.2 explicitly provides for instructions that provide clients access to the znodes in the database) that provide access to a named data element in a shared memory area that is shared amongst a plurality of nodes that includes the local node and one or more remote nodes, wherein the processors perform actions identical to the method steps of claim 1 and can therefore be rejected according to the same rationale.
Claims 11-14 are rejected according to the same rationale of claims 4-7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Kamei et al. (US 2018/0013827, as provided in applicant’s IDS, hereinafter “Kamei”).
Regarding claim 2, Hunt teaches the method of claim 1 wherein the determining the absence of data further comprises: 
determining an absence of the named data element in the Coordination Namespace (Section 2.2, exists(path, watch) returns false if the znode doesn’t exist and then sets a watch flag); 
Hunt fails to teach wherein determining the absence of a value further comprises:
responsively creating the named data element in the Coordination Namespace.

Kamei’s disclosure is related to providing multiple file servers and handling server operations and as such comprises analogous art. 
As part of this disclosure, Kamei depicts a process for creation of an object, where part of this process checks whether a requested object already exists at the designated path, in Fig. 6.  At step S512, Kamei’s system checks to see if the object already exists, see [0091]; if it does not and the directory path is valid, (S512, no branch to S516, yes branch to S517, see [0092,0093]), then an update transmission process occurs, shown in Fig. 11 to create the directory and eventually return a success, (Fig. 11, S631 branch to S632).
An obvious modification can be identified: incorporating an existence checking sub-process within the creation process.  In the case of Hunt, the create() call can be modified to incorporate an exists() call to confirm whether or not a znode already exists at the path requested by the create() call.  Such a modification reads upon the limitation of the claim, as Kamei teaches that the znode creation process should only continue when a znode does not already exist at that node, i.e. – in response to a false value in an exists() call, the create() call would continue to create the znode).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Kamei’s checking process and modify Hunt’s create() call to incorporate an exists() call, as this would ensure that a client trying to create a znode doesn’t potentially overwrite a znode used by another client.
Regarding claim 3, the combination of Hunt and Kamei teaches the method of claim 2 and Hunt teaches the method further comprising: 
tracking the request received from the requesting process (Section 2.2, Hunt’s exist() call places a watch on the znode if the znode does not exist); and 
responsively notifying the requesting process when data is written to a memory corresponding to the named data element (Section 1, Paragraph 8, “With [the watch] mechanism, a client can watch for an update to an update to a given data object and receive a notification upon an update”).
Claims 9 and 10 are rejected according to the same rationale of claims 2 and 3. 
Claims 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Kathuria (US 2014/0149489).
Regarding claim 15, Hunt teaches the information handling system (a local node) performing actions, as this is identical to the information handling system of claim 8 and can therefore be rejected according to the same rationale.
Hunt does not teach a computer program product comprising a computer readable storage medium storing computer program code that is executed by the information handling system.
Kathuria’s disclosure is related to providing a coordination service between multiple servers and clients, and as such comprises analogous art.
As part of this disclosure, Kathuria provides that embodiments of the invention include computer program code stored in non-transitory computer readable storage medium, see 
An obvious combination can be identified: combining Kathuria’s disclosure of code stored on a computer readable storage medium with Hunt’s ZooKeeper service.  Such a combination reads upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Kathuria’s computer program product embodiment and Hunt’s ZooKeeper service.  Both elements are known in the art, and one of ordinary skill in the art would be capable of incorporating Hunt’s service as stored instructions while reasonably expecting the servers to continue operating. 
Claims 18 and 19 are rejected according to the same rationale of claims 4 and 5.
Claim 20 is rejected according to the same rationale of claims 6 and 7. 
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Kathuria and further in view of Kamei.
Claims 16 and 17 are rejected according to the same rationale of claims 2 and 3.

Response to Arguments
Applicant's arguments filed October 16, 2020 have been fully considered but are unpersuasive.
Applicant argues that Hunt fails to teach:
the in-memory database stored in a plurality of memories distributed amongst a plurality of nodes;
returning a pending state when an absence of data corresponding to the named data element is determined.
Regarding the first argument, as Hunt’s ZooKeeper database service is replicated across multiple nodes, it is unclear how the database is not therefore stored across multiple database servers, and therefore across multiple memories found in each node.  This argument is unpersuasive.
Regarding Hunt’s exist call, if a znode does not exist, the data corresponding to the znode must necessarily not exist either.  The attempt to distinguish between the existence of the data and named data element are appreciated, but the current scope of the claims does not require the argued distinction and therefore the arguments are unpersuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093.  The examiner can normally be reached on Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/A.D.H./Examiner, Art Unit 2139 

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139